UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 03-6481



ROBERT A. CUFFEE,

                                                 Plaintiff - Appellant,

             versus


Y. COLEMAN, Head RN          Nurse,   Lawrenceville
Correctional Center,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-03-2)


Submitted:    May 29, 2003                      Decided:   July 24, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert A. Cuffee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert A. Cuffee appeals the district court’s order dismissing

without prejudice his action under 42 U.S.C. § 1983 (2000) for

failing to respond to the filing fee order.    We have reviewed the

record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court.   See Cuffee v. Coleman, No.

CA-03-2 (E.D. Va. filed Mar. 5, 2003; entered Mar. 6, 2003).     We

also deny Cuffee’s motion for show cause.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2